Title: To Thomas Jefferson from Pierre Auguste Adet, 9 September 1795
From: Adet, Pierre Auguste
To: Jefferson, Thomas



Monsieur
Philadelphie Le 23 fructidor L’an 3eme de la République française (9 7bre 1795.)

J’esperois avoir L’honneur de vous Remettre moi-même La lettre que vous trouverés ci-jointe, et dont le professeur Pictet de genêve m’avoit Chargé avant Son départ de paris. Mais les affaires dont je Suis accablé ne me laissent pas de Relache, et Semblent s’accroitre pour m’enlever le Seul bonheur dont je fusse jaloux, celui d’offrir mes hommages au premier philosophe du nouveau monde.
J’ose Esperer que Sous les auspices du professeur pictet, vous voudrés bien m’accorder une portion de la bienveillance que vous lui avés témoignée. Entrainé par un penchant irrésistible vers l’étude des Sciences morales et physiques, je ne connois de plaisir que dans leur Étude. En parler avec Les philosophes qui S’en occupent aussi glorieusement que vous, profiter de leurs Leçons, Est ma plus douce occupation. Je ne puis donc vous Cacher combien je desire d’obtenir la permission de vous consulter quelquefois sur des questions relatives à L’histoire morale ou naturelle de ce pays. Si vous m’accordés cette demande je Serai au comble de mes vœux. Si elle est indiscrete daignés oublier que je vous l’ai faite pour ne vous Rappeller que des Sentiments d’Estime et de Respect que vous a voués.

P. A. Adet ministre de la République française

 